bi

- FILED =

it

 

 

CHARLOTTE,NC  *"
SEP 17 2020
IN THE UNITED STATES DISTRICT COURT Us DISTRICT COURT 7
FOR THE WESTERN DISTRICT OF NORTH CAROLINA WESTERN DISTRICTORNG =
CHARLOTTE DIVISION =
UNITED STATES OF AMERICA ) DOCKET NO,: 3:20e- 33 (-KDG
)
v. ) UNDER SEAL
) ORDER TO SEAL THE INDICTMENT
ERIC M.HILL )
)
)

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an order directing that the
Indictment, Motion to Seal and this Order be sealed, to protect the secrecy of the on-going nature
of the investigation in this matter until further order of this court,

IT IS HEREBY ORDERED that the Indictment, Motion to Seal and this Order, be
sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's

Office.

This the iY day of September, 2020.

DF dla.

UNITED STATES MAGISTRATEJUDGE

 

Case 3:20-cr-00331-KDB-DCK Document 2 Filed 09/17/20 Page 1of1

 

 
